Appeal from those parts of an order of Supreme Court, Onondaga County (Stone, J.), entered December 10, 2001, that denied that part of plaintiffs motion for summary judgment against defendant Frank Montanaro and granted summary judgment dismissing the complaint against him.
*906It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Onondaga County, Stone, J. Present — Pigott, Jr., P.J., Green, Scudder, Burns and Gorski, JJ.